Citation Nr: 1010142	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
August 1967.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 


FINDING OF FACT

Hypertension was not identified for many years after service 
separation and is unrelated to service; hypertension is not 
attributed to service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred; 
neither is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
Nonetheless, because his claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
as this version is more favorable.  See generally VAOGCPREC 
7-03 and VAOPGCPREC 3-00.

There is no dispute that the Veteran is currently diagnosed 
with hypertension.  Indeed, an October 2008 VA examination 
revealed a diagnosis of essential hypertension.  It is also 
not in dispute that he is service-connected for PTSD.  The 
sole question for consideration, then, is whether the 
competent evidence of record indicates that hypertension is 
proximately due to or the result of the service-connected 
disability, or was aggravated by the service-connected 
disability.

The Veteran contends that he developed hypertension as a 
result of his service-connected PTSD. However, after a 
careful review of the claims file, the Board finds that the 
claim is not supported by the evidence and the appeal is 
denied.

Specifically, the evidence does not reflect any competent 
opinion attributing the Veteran's hypertension to PTSD. In 
fact, an October 2008 VA examiner diagnosed the Veteran with 
essential hypertension, but went on to note that it was 
"less likely than not caused by or [the] result of service-
connected posttraumatic stress disorder." The VA examiner 
reasoned that the Veteran had additional risk factors for 
hypertension including family history, age, BMI 30, and 
dyslipidemia.  

In finding this examination adequate for evaluation purposes, 
the Board notes that the VA examiner had the claims file for 
review.  Additionally, the October 2008 VA examiner 
interviewed the Veteran, and conducted a physical 
examination. There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board assigns high probative value to this report and the 
claim of entitlement to secondary service connection is 
denied.

The Board will also consider whether a grant of direct 
service connection for hypertension is appropriate; however, 
because no competent evidence causally relates the Veteran's 
current disorder to active service, there was no treatment 
for this disorder in service, and there is no record of 
treatment for this disorder for many years following service, 
a grant of direct service connection is not warranted.  See 
38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board has also considered presumptive service connection, 
under 38 C.F.R. § 3.309(a), where cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

	The Board has additionally considered the Veteran's 
statements in adjudicating his claim. In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Veteran is certainly competent to relate 
circumstances he was able to observe, such as when he was 
first diagnosed with hypertension, or his belief that his 
PTSD caused his hypertension; his lay contentions must be 
weighed against the other evidence of record.  The Veteran's 
statements as to the causation of hypertension are not like 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness 
capable of diagnosing dislocated shoulder); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of 
a chronic disease may be established by competent lay 
evidence). 

The onset of hypertension is not a visible process which may 
be directly observed by a lay person. Moreover, the Veteran 
has not stated that hypertension was present chronically and 
continuously following his service. Rather, he contends that 
his hypertension is due to his service-connected PTSD. This 
is an etiological opinion as to a disease process which is 
beyond the Veteran's ability to directly observe and, thus, 
his statements in this regard do not constitute competent 
evidence.

On the other hand, the VA opinion that the Veteran's 
hypertension was less likely than not caused by or the result 
of his service-connected PTSD was accompanied by a rationale 
supporting the conclusion unfavorable to the Veteran's claim. 
The VA examiner also conducted a comprehensive review of the 
record and examined the Veteran. Therefore, her opinion is 
more persuasive and of greater probative weight than the 
Veteran's unsupported lay contentions.

In sum, the preponderance of the evidence is against the 
claim on any basis authorized by statute. As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome. 38 U.S.C.A. § 5107(b). The claim 
must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 
Next, a specific VA medical opinion, as to the secondary 
service connection claim, was obtained in October 2008. 

The Board recognizes that while a medical opinion on the 
secondary service connection claim has been completed, a 
medical opinion on the issue of direct service connection has 
not been obtained. However, the Board finds that an 
additional VA examination/opinion, on the direct service 
connection issue, is not warranted.  Given the absence of in-
service evidence of chronic manifestations of hypertension, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and hypertension, a remand for an additional VA 
examination/opinion would unduly delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


